Order entered October 24, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00503-CV

                           GWENDOLYN GABRIEL, Appellant

                                              V.

                                MERRY OUTLAW, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-02456

                                          ORDER
       Before the Court is the September 21, 2018 motion of Bruce E. Turner and John Frick to

withdraw as counsel for appellee. We GRANT the motion and DIRECT the Clerk of this Court

to remove Mr. Turner and Mr. Frick as counsel for appellee. New counsel for appellee, Malcom

D. Dishongh has made an appearance and filed a brief on appellee’s behalf.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE